      Case 3:18-cv-02935-X Document 36 Filed 08/26/19                 Page 1 of 6 PageID 233


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

VALERIE JACKSON,                                   §
           Plaintiff,                              §
                                                   §
vs.                                                §           CIVIL ACTION NO.
                                                   §
LUPE VALDEZ, ET AL.,                               §           3:18-CV-2935
          Defendants.                              §
                                                   §


             DEFENDANTS’ FIRST AMENDED REPLY IN SUPPORT OF
       THEIR MOTION FOR A RULE 7(a)(7) REPLY TO QUALIFIED IMMUNITY
                           DEFENSE (“MOTION”)

TO THE HONORABLE COURT:

        COME NOW Defendants Lupe Valdez, Marian Brown, Lizyamma Samuel, Samuel Joseph

(collectively referred to as “the Officers”), in their individual capacities, and files their reply to

Plaintiff’s Brief in Response to Defendants’ Motion for a Rule 7(a)(7) Reply to Qualified Immunity

Defense.

                              I.      SUMMARY OF THE REPLY

        Plaintiff, Valerie Jackson (“Jackson”), fails to show that there is any basis for her argument

that she should not be required to replead in order to provide a detailed reply to Defendants’ defense

of qualified immunity, as well as to more specifically plead the facts that provide the foundation for a

cause of action against Defendants in their individual capacities, as well as to clarify which causes of

action are being alleged against which Officers. Jackson alleges that her First Amended Complaint

adequately addresses her claims and that no further amendment is necessary at this time and argues

that Defendants’ Motion is a “boilerplate recitation of case law.” (Doc. 28, p. 2). Indeed, Jackson

declines to address much of that case law since a cursory review of said case law would show that



                                                                                                 Page 1
     Case 3:18-cv-02935-X Document 36 Filed 08/26/19                  Page 2 of 6 PageID 234


Plaintiff should be required to replead.

                    II.     ARGUMENT AND AUTHORITIES IN REPLY

A.     Plaintiff fails to address the requirement that they file a detailed reply
       tailored to the defenses of quality immunity asserted by Defendants.

       As noted in Defendants’ Motion, since Defendants have asserted qualified immunity, Jackson

now bears the burden of pleading specific facts necessary to refute the defense of qualified immunity.

Although a plaintiff may comply with ordinary pleading standards in his initial complaint, “[w]hen a

public official pleads the affirmative defense of qualified immunity in his answer, the district court

may, on the official’s motion or on its own, require the plaintiff to reply to that defense in detail”

pursuant to Fed.R.Civ.P. 7(a). Schultea v. Wood, 47 F.3d 1427, 1433 (5th Cir. 1995)(en banc).

“[T]he reply must be tailored to the assertion of qualified immunity and fairly engage its allegations.”

Id. Further, the “district court’s discretion not to [require a Rule 7(a) reply] is narrow indeed when

greater detail might assist” in resolving the qualified immunity defense. Id. at 1434.

       As noted in their Motion, Defendants ask that Jackson be required to state specifically how

each defendant acted in a manner that deprived Plaintiff of a constitutional or statutorily protected

right and state specifically how that conduct caused her injury. Florance v. Buchmeyer, 500

F.Supp.2d 618, 641 (N.D.Tex. 2007). Beyond the additional detail needed due to the assertion of

qualified immunity, and because of Jackson’s decision not to pursue claims against a number of

previously named and unnamed defendants, (Doc. 28, p. 2-3), Defendants would request clarification

as to which paragraphs and allegations in their First Amended Complaint are being pursued against

each of the remaining defendants, as well as which causes of action are being pursued against each of

the remaining defendants. While Jackson would argue that “complaints will be resolved once

discovery is permitted,” (Doc. 28, p. 2), the very essence of a qualified immunity defense is to shield

governmental employees from unnecessary litigation and is based on the concept that “[g]overnment

                                                                                                 Page 2
     Case 3:18-cv-02935-X Document 36 Filed 08/26/19                   Page 3 of 6 PageID 235


officials performing discretionary functions generally are shielded from liability for civil damages

insofar as their conduct does not violate clearly established statutory or constitutional rights of which

a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

B.      Jackson fails to plead facts that establish that the “law so clearly and
        unambiguously prohibited [each defendant’s] conduct that every reasonable
        official would understand that what [he] is doing violates [the law]. Morgan
        v. Swanson, 659 F.3d 359, 371 (5th Cir. 2011)(en banc).

        Jackson also fails to properly plead facts that would show how each defendant’s conduct was

so clearly and unambiguously prohibited, that every reasonable official would understand that what

they were doing violated the law. Id. Instead, Jackson merely makes a conclusory allegation that

“[no] reasonable law enforcement official would have acted as Defendants did under these

circumstances, by failing to train and failing to supervise the detention officers and employees

working in the Dallas County jail, allowing wanton violations of written policies, and thereby

permitting the violation of individuals’ civil rights by conducting genital searches to determine

gender identity and making assignment/placement decisions based off genitalia rather than the

gender with which the individual identifies.” (Doc. 18, ¶ 157). This blanket statement does not

provide any factual basis for why Jackson’s allegations of wrongdoing by the County show why or

how the alleged violations were so clearly and unambiguously prohibited. The crux of Jackson’s

claim is that Defendants were ignoring the County’s written policy and, in practice, utilizing a

completely contrary unwritten policy of conducting “unreasonable searches.” However, “a prison

official’s failure to follow prison policies or regulations does not establish a violation of a

constitutional right.” Lewis v. Sec. of Pub. Safety & Corrections, 870 F.3d 365, 369 (5th Cir.

2017)(“The LADPSC and CCA internal rules and regulations do not alone create federally-protected

rights and a prison official’s failure to follow prison policies or regulations does not establish a



                                                                                                  Page 3
    Case 3:18-cv-02935-X Document 36 Filed 08/26/19                   Page 4 of 6 PageID 236


violation of a constitutional right.”); see also Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir.

1986) (“The claim is that the mere failure . . . to follow their [departmental] regulations was a

constitutional violation. There is no such controlling constitutional principle.”); Jackson v. Cain, 864

F.2d 1235, 1251-52 (5th Cir. 1989)(“state’s failure to follow its own procedural regulations does not

establish a violation of due process, because ‘constitutional minima may nevertheless have been

met.’”). To the extent that Jackson has failed to adequately explain how each defendant was violating

clear and unambiguous law, Defendants would request the Court to require Jackson to more

specifically plead non-conclusory facts that would show how any reasonable official would have

understood any specific actions taken by each Defendant were clearly and unambiguously violations

of the law.

                                          CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Defendants respectfully pray that the Court

enter an Order requiring Plaintiff: 1) to file a detailed reply under Fed.Civ.P. 7(a)(7) setting

forth specific facts which overcome each defendant’s entitlement to qualified immunity from

suit; 2) more specifically plead the facts that provide the foundation for a cause of action against

each Officer in their individual capacities, as well as to clarify which causes of action are being

alleged against each Officer; and 3) any other relief to which Defendants may be justly entitled

under the law.




                                                                                                 Page 4
Case 3:18-cv-02935-X Document 36 Filed 08/26/19    Page 5 of 6 PageID 237


                                      Respectfully submitted,

                                      JOHN CREUZOT
                                      DISTRICT ATTORNEY

                                      /s/ Chong Choe
                                      CHONG CHOE
                                      ASSISTANT DISTRICT ATTORNEY
                                      TEXAS BAR NO. 24012421
                                      chong.choe@dallascounty.org

                                      HILARY MILLER
                                      ASSISTANT DISTRICT ATTORNEY
                                      TEXAS BAR NO. 24063868
                                      hilary.miller@dalascounty.org

                                      CIVIL DIVISION
                                      Dallas County Administration Building
                                      411 Elm Street, 5th Floor
                                      Dallas, Texas 75202
                                      (214) 653-7358
                                      (214) 653-6134 (FAX)

                                      JASON G. SCHUETTE
                                      ASSISTANT DISTRICT ATTORNEY
                                      TEXAS BAR NO. 17827020
                                      jason.schuette@dallascounty.org

                                      JOHN BUTRUS
                                      ASSISTANT DISTRICT ATTORNEY
                                      TEXAS BAR NO. 03537330
                                      john.butrus@dallascounty.org

                                      FEDERAL LITIGATION DIVISION
                                      Frank Crowley Courts Building
                                      133 N. Riverfront Blvd., LB 19
                                      Dallas, Texas 75207-4399
                                      (214) 653-3692
                                      (214) 653-2899 (FAX)

                                      ATTORNEYS FOR THE DEFENDANT




                                                                          Page 5
   Case 3:18-cv-02935-X Document 36 Filed 08/26/19              Page 6 of 6 PageID 238


                                 CERTIFICATE OF SERVICE

       In accordance with the Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure and Local

Rule 5.1(d), I hereby certify that a true and correct copy of the foregoing instrument has been

electronically served upon all parties.


                                           /s/ Chong Choe
                                           CHONG CHOE




                                                                                         Page 6
